Citation Nr: 1411974	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to accrued benefits based on a previously filed claim of service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from January 1944 to April 1946.  The Veteran died in October 1983.  The appellant is the surviving spouse of the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

Although the appellant has made statements indicating that she did not file an accrued benefits claim in April 2006, in her subsequent January 2007 substantive appeal to the Board the appellant indicated that she wished to appeal all of the issues listed in the December 2006 statement of the case (SOC), which included entitlement to accrued benefits.  Thus, the issue of entitlement to accrued benefits is presently before the Board.  See 38 C.F.R. § 20.202. 

In July 2009 and July 2010, the Board remanded the appellant's current claims for additional development.

In April 2013, the Board denied the appellant's claims for accrued benefits based on a previously filed claim of service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, and service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. §§ 1310 and 1318, and she appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In May 2013, the Court granted a Joint Motion for Remand, which requested that only the portion of the April 2012 Board decision regarding the issue of accrued benefits be remanded to the Board for action consistent with the May 2013 Court order.

The issue of reopening the claim for service connection for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran had a claim of entitlement to service connection for schizophrenia pending at the time of his death in October 1983 and the appellant's claim for accrued benefits was received by the RO within 1 year of the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement service connection for PTSD, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1102, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

The appellant seeks entitlement to accrued benefits.  She contends that the Veteran was incorrectly diagnosed as having schizophrenia, which was in fact PTSD related to his World War II (WWII) service.  

Benefits, to which a beneficiary was entitled at his death, based on evidence on file at the date of death or under existing ratings or decisions, i.e., accrued benefits, will be paid to survivors as provided by law.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  Further, a "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5). 

In January 1980 the RO received a claim of entitlement to service connection for schizophrenia.  In February 1980 the RO denied this claim upon a finding that the Veteran filed an essentially duplicate claim for service connection for schizophrenia in February 1962, which was denied in a March 1962 rating decision.  However, in February 1962, the Veteran filed a claim for pension for schizophrenic reaction, which was granted in a March 1962 rating decision.  The Veteran was deemed incompetent, and other contemporaneous VA letters indicate that the Veteran was 100 percent disabled as a result of his schizophrenia disability.  A letter from the RO dated in March 1962 notes that the Veteran was granted pension based on a nonservice-connected disability.  Therefore, the Veteran's January 1980 claim of service connection for schizophrenia had not been previously adjudicated in 1962 and was pending at the time of death.  Thus, the appellant currently has an accrued benefits claim of service connection for schizophrenia.  Jones, 136 F.3d at 1300. 

Under applicable law, a veteran's surviving spouse may receive "accrued benefits" consisting of up to two years of due, but unpaid, periodic monetary benefits to which the veteran "was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  (The Veterans Benefits Act of 2003 amended § 5121 by repealing the two-year limit on accrued benefits; however, the new provision applies only to those cases involving deaths occurring on or after December 16, 2003.  38 U.S.C.A. § 5121.) 

"Evidence in the file at date of death" includes evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in his VA claims file at the time of death.  See 38 C.F.R. § 3.1000.  In the case of accrued benefits claims pending on or before November 27, 2002, "evidence in the file at date of death" also includes service department records and reports of hospitalization, treatment, or examinations authorized by VA, even though such reports are not reduced to writing or are not physically placed in the claims file until after death.  Castellano v. Shinseki, 25 Vet. App. 146 (2011); see also VA Manual M21-1, Part VI, para. 5.06c (May 8, 2000) (rescinded June 24, 2002; see also 67 Fed. Reg. 9,638 (Mar. 4, 2002) and 67 Fed. Reg. 65,707 (Oct. 28, 2002)).

Pursuant to the Court's holding in Castellano, as the appellant filed her claim for service connection for accrued benefits prior to the November 27, 2002 amendment, under the applicable substantive law, VA-authorized reports such as the report of the August 2010 VA medical opinion will be deemed included in the file at date of death, even though such report was not requested or prepared until well after the date of the Veteran's death.  See Castellano, 25 Vet. App. at 155-156. 

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service. 38 U.S.C.A. §§ 1110 , 1131.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  

The evidence necessary to establish that the claimed stressor actually occurred varies depending on whether the Veteran "engaged in combat with the enemy," as established by recognized military combat citations or other official records.  38 U.S.C.A. § 1154(b).  If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  38 U.S.C.A. § 1154(b).  

The Veteran's Form DD-214 indicates that he served on the USS Makin Island during his service from January 1944 to April 1946.  The RO researched the history of the USS Makin Island and there is a document of record from the Navy's website.  It indicates that from January 1945 until it was decommissioned in April 1946, the USS Makin Island was involved in numerous battles and came under attack in WWII.  In a February 2010 supplemental statement of the case (SSOC), the RO conceded the Veteran had combat during service.  Given the Veteran's service dates, service aboard the USS Makin Island, and the history of the USS Makin Island, the Board also concedes the Veteran experienced combat for purposes of 38 C.F.R. § 3.304(f).  38 U.S.C.A. § 1154(b).  The question for consideration is whether the Veteran had PTSD which was causally related to the confirmed stressor.

Service treatment records, including the April 1946 separation examination, are silent for any treatment or findings of a psychiatric condition. 

A December 1961 VA treatment record notes that the Veteran was diagnosed with paranoid schizophrenia causing moderately severe impairment and that the Veteran was found to be incompetent.  A July 1962 VA treatment record notes the Veteran had a flat affect and was withdrawn and asocial.  He denied hallucinations and delusions, and was given a diagnosis of chronic paranoid schizophrenia, in remission.  A December 1975 VA treatment record notes that the Veteran had a nervous breakdown in 1961 and that, following a mental status examination, was given a diagnosis of schizophrenia, chronic, in partial remission.  A January 1980 claim of service connection from the Veteran notes that he sought service connection for schizophrenia; implicitly this claim suggests that the Veteran believed his schizophrenia was related to service.  Finally, April 1983 VA treatment records note that the Veteran was given a diagnosis of chronic schizophrenia.  

In an August 2010 VA opinion, the examiner opined that the Veteran was at least as likely as not to have suffered from PTSD related to his combat experience.  The examiner based this opinion on review of the Veteran's medical records and statements from the Veteran's family and friends describing his condition.  The examiner stated that the Veteran seemed to be suffering more from the anxiety of PTSD than from schizophrenia and in reviewing the symptoms exhibited by the Veteran found that it was not likely that he met the criteria for schizophrenia.  The examiner also found that the Veteran's history and symptoms met each the criteria for PTSD.  As the examiner provided rationale and cited to specific evidence in the file as support for his opinion, the opinion is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Because there is medical diagnosis of PTSD related to a confirmed inservice combat stressor, the evidence supports the grant of service connection for PTSD.  Thus, service connection for PTSD is warranted for accrued benefits purposes.


ORDER

Service connection for PTSD, for accrued benefits purposes, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


